927 A.2d 112 (2007)
192 N.J. 109
In the Matter of Roberto A. RIVERA-SOTO.
Supreme Court of New Jersey.
July 20, 2007.

ORDER
This matter having come before the Court on a presentment from the Advisory Committee on Judicial Conduct, which found by clear and convincing evidence that ROBERTO A. RIVERA-SOTO, an Associate Justice of the Supreme Court of New Jersey, engaged in a course of conduct *113 that created a risk that the prestige and power of his judicial office might influence and advance a private matter, thereby engendering an appearance of impropriety, in violation of Canons 1 (judges must observe high standards of conduct so the integrity and independence of the Judiciary may be preserved), 2A (judges must respect and comply with the law and must act at all times in a manner that promotes public confidence in the integrity and impartiality of the Judiciary), and 2B (judges prohibited from lending the prestige of office to advance the private interests of others) of the Code of Judicial Conduct, and Rule 2:15-8(a)(6) (judges must not engage in conduct prejudicial to the administration of justice that brings the judicial office into disrepute),
And the Committee having recommended to the Court that respondent be censured for his violations of the Canons and the Rule,
And the Court having duly considered the record,
And respondent, by his counsel, having waived his right to a hearing before the Court,
And good cause appearing;
IT IS ORDERED that the Court hereby adopts the unanimous findings and recommendations contained in the presentment of the Advisory Committee on Judicial Conduct and censures ROBERTO A. RIVERA-SOTO for his violations of Canons 1, 2A, and 2B of the Code of Judicial Conduct and Rule 2:15-8(a)(6).
Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, and HOENS join in the Court's Order.
Justice WALLACE did not participate.